I respectfully dissent from the majority opinion for the following reasons.
In an amendment to R.C. 2953.51, provided for by the legislature in 1996, there is no provision for the expungement of records or reports maintained pursuant to section 2151.421
of the Revised Code by a public services agency or the department of human services. The majority thus turns back the clock and relies on the doctrine enunciated in Pepper Pike v.Doe (1981), 66 Ohio St. 2d 374.
The Ohio Supreme Court recognized that case as an "exceptional case" and added that it "should not be construed to be a carte blanche for every defendant acquitted of criminal charges in Ohio courts. Typically, the public interest in retaining records of criminal proceedings, and making them available for legitimate purposes, outweighs any privacy interest the defendant may assert."
The Court also pointed out that "Some courts order expungement and sealing of records in `appropriate circumstances' out of concern for due process rights. * * * In all such jurisdictions, however, even individuals whom have never been convicted are not entitled to expungement of their arrest records as a matter of course."
This language of the Supreme Court was in 1981, long before the 1996 revision of the expungement provisions where it must be presumed that the legislature considered this type of proceedings to be important enough not to expunge.
This is further underlined by the Court's additional language in the Pepper Pike case, "[t]o make the right of expungement uniform in this state, we follow the guidelines set out in Ohio's criminal expungement statute * * *." The legislature has spoken in this matter and further legislation by the court is not needed. I, therefore, conclude that appellant's assignment lacks merit, the trial court did not err, and its decision should be affirmed. *Page 406